DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s preliminary amendments received July 2, 2020 are acknowledged.

Claims 1-36 have been canceled.
Claims 37-46 have been added.
Claims 37-46 are pending in the instant application.


Information Disclosure Statement
The IDS form received 10/22/2020 is acknowledged and the references cited therein have been considered.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 37 and 39-46 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 6,602,509.
The ‘509 patent discloses methods of administering polypeptides comprising T cell epitopes and redox motifs for the purpose of treating D. pteronyssinus dust mite allergy (see entire document, notably the abstract, claims, and working examples 1-8).  The polypeptides administered as part of the claimed allergy treatment methods contain the motif CHGS which is a species with the recited C-X(2)-[CST] of the instant claims, and this motif is N terminal or C terminal of T cell epitopes depending upon the particular constructs used (see particularly the examples and sequence listing).  Also, it should be made explicitly clear that the dust mite sequence contains both B cell and T cell epitopes (see most particularly example 5, as well as lines 33-47 of column 3).  The use of allergen peptides from non-dust mite organisms such as bovine beta-lactoglobulin to treat allergies to other allergens is also disclosed (see particularly the top of column 4).  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 37-39, 41, 42, and 44-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,193,114. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims anticipate the breadth of the present claimed invention.
Specifically, the issued claims recite administering an immunogenic peptide comprising and NKT epitope of an antigen joined with a redox motif (i.e. Cxx[CST] or [CST]xxC) for treatment of allergy patients subject to allergen exposure (see all issued claims most particularly 1, 2, and 10 and note that NK T cells are a subset of T cells).  Such immunogenic peptides are recited as being limited to the CxxC motif (claim 6) and note that the redox motif and T cell epitope are recited as being either immediately adjacent or as being separated by a linker of at most 7 amino acid residues (see for example claim 1).  Additionally, the redox motif is recited in the issued claims as not being located within 11 residues of the NKT epitope when present in the larger sequence of the naturally occurring protein (see issued claim 1).  Additionally, NKT epitopes have structural motifs as recited in the issued claims whereas the T cell epitopes administered as part of the instant claimed methods comprise no limitation upon their sequence/structure.  Given all the additional limitations found in the issued claims, the issued claims anticipate that which has been presently claimed.        .


No claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644